Citation Nr: 0831501	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  05-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected disability pension benefits in the 
amount of $13, 925.70.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

C.A. Skow, Counsel
INTRODUCTION

The veteran served on active duty from January 1953 to 
January 1955.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2004 decision, by the Committee 
on Waivers and Compromises (Committee) at the Wichita, 
Kansas, Regional Office (RO or AOJ), which denied the 
veteran's request for waiver of the recovery of an 
overpayment of nonservice-connected pension benefits.

In January 2007, the Board remanded this case.  The 
development is now complete and the case has been returned to 
the Board for disposition.

The question of the remaining overpayment that is the 
difference between the overpayment created by a duplicate 
payment of pensions over the period from December 10, 2000, 
to December 1, 2003, which is the now before the Board, and 
the overpayment created by the veteran's conviction and 
incarceration from July 31, 2000, to December 10, 2000, is 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC. 


FINDINGS OF FACT

1. The duplicate payment of VA pension benefits from December 
10, 2000, to November 30, 2003, in the amount of $13, 925.70, 
was not due to the veteran's fraud, misrepresentation, or bad 
faith.

2. The creation of the debt of $13, 925.70, was due more to 
the fault of the veteran than the fault of VA.

3. Withholding of benefits or recovery would not nullify the 
objective for which benefits were intended, and the veteran 
would be unjustly enriched if the benefits were not 
recovered. 

4. The veteran did not change his position to his detriment 
and reliance on this VA benefits did not result in 
relinquishment of a valuable right or incurrence of a legal 
obligation.

5. Recovery of the overpayment would not deprive the veteran 
of basic necessities.


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; and recovery of the overpayment of 
VA pension benefits in the amount of $13, 925.70 would not be 
against equity and good conscience and, therefore, is not 
waived.  38 U.S.C.A. § 5302(a) (West 2002 & Supp. 2008); 
38 C.F.R. §§ 1.963(a), 1.965(a) (2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

The VCAA does not apply to a claim for waiver of recovery of 
indebtedness. Barger v. Principi, 16 Vet. App. 132 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background 

In rating decision, dated August 1994, the RO awarded the 
veteran nonservice-connected pension benefits. 

In March 2003, the RO received information that the veteran 
had been incarcerated beginning March 28, 2000.  In September 
2003, the RO terminate the veteran's pension benefits for the 
period from May 28, 2000, the 61st day of incarceration, to 
November 30, 2003, creating an overpayment of $15,093.80.  In 
December 2003, the RO received information that the veteran 
was released from prison on December 10, 2000, reducing the 
overpayment to the period from May 28, 2000, to December 10, 
2000, a period of about six months, creating a debt of 
$1,168.10, rather than period of about 41 months and the 
original debt of $15,093.80, a difference of $13,925.70. The 
RO then reinstated the pension benefits, effective December 
10, 2000.  

In December 2003, the RO erroneously issued a retroactive 
check for $13,925.70, rather than crediting the $13,925.70 to 
the original debt of $15,093.80, since the veteran had 
already been paid pension benefits from December 2000 to 
November 2003.  The United States Postal Service then 
returned the check to VA because it could not be delivered.  

In December 2003, the veteran asked the RO about the 
retroactive award.  It was explained that the retroactive 
check was issued in error, and the amount of the check, $13, 
925.70, should have been credited toward the overpayment of 
$15, 093.70.  The veteran was notified that he was not due 
any retroactive benefits as he had already been paid pension 
benefits for the period from May 2000 to November 30, 2003.  
The veteran was notified that he would still have an 
overpayment for the period of time he was incarcerated.  
After the veteran was notified that he was not due any 
retroactive benefits and that if the check was reissued he 
needed to return it, VA then reissued a check for $13, 
925.70, which the veteran did not return and converted to his 
own use. 

In a decision in March 2004, the Committee denied the 
veteran's request for a waiver, finding that recovery would 
not be against the principles of equity and good conscience.  
38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

The veteran appealed the Committee's determination.  

At his personal hearing in November 2004, the veteran's 
representative argued that the debt should be waived due to 
error on the part of VA.  The veteran indicated that he was 
twice issued a check for $13,925.70, and that when the check 
was sent the second time, he promptly cashed it and used the 
funds to pay outstanding debts.  The veteran indicated that 
he was informed that the problem was caused by a computer 
glitch.  He stated that he was confused as to the exact 
amount of the debt; he was first told that he owed 
$15,093.80, and then he was told $14,688.80.  The veteran 
denied that he was ever told he was not entitled to the money 
and that he would have to repay the money.  

Pursuant to the Board's January 2007 remand, the RO obtained 
a Financial Status Report (VA Form 5655), dated January 2008, 
reflecting monthly income of $703.00 and monthly expenses of 
$795.00, with no dependents, no debts, and no assets.  The 
veteran's expenses included monthly miscellaneous expenses of 
$100.  

In May 2008, the Committee held that the overpayment of $13, 
925.70 was not due solely to VA administrative error, rather 
the veteran had actual knowledge that the  check for $13, 
925.70 had been issued in error and that the overpayment was 
the result of the veteran knowingly accepting money to which 
he was not entitled.

Analysis

In this case, where there is no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment, waiver is not precluded pursuant to 38 
U.S.C.A. § 5302(a).  

The Board must now determine whether recovery of the 
indebtedness should be waived under the standard of equity 
and good conscience.  38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 
1.963(a), 1.965(a).

The standard of "equity and good conscience" will be 
applied when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  38 C.F.R. § 1.965(a).  

The elements of equity and good conscience are: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; and (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

As for the first and second elements, pertaining to the fault 
of the debtor versus the fault of VA, the veteran's 
incarceration was the precipitating factor, resulting in the 
overpayment, for which the veteran is accountable.  As for 
VA, VA is accountable for erroneously generating the check of 
$13, 925.70, to which the veteran was not entitled.  But on 
balance, despite the veteran's protestations to the contrary, 
the veteran was on notice that that he was not entitled to 
the retroactive benefits and that he was to return any check 
that was reissued.  Accordingly, the Board finds that both 
parties are at fault, but that the veteran is more at fault 
because he converted government funds to his own use, knowing 
he was not entitled to the funds.

Regarding unjust enrichment to the debtor, the veteran 
received benefits he was not entitled to receive, and he was 
unjustly enriched.  Also there is no evidence that the 
veteran relinquished a valuable right or incurred any legal 
obligation by reliance on the VA benefits.

As for undue financial hardship and defeating the purpose of 
the benefit, in his Financial Status Report, dated January 
2008, the veteran has monthly income of $703.00 and monthly 
expenses of $795.00.  Although expenses exceed income, there 
is $100 for monthly miscellaneous expenses.  



The $100 does not affect the necessities of living, food or 
shelter, and, if eliminated reduces monthly expense to 
$695.00, creating monthly income in excess of monthly 
expenses.  Therefore, the Board does not believe that 
recovery of the overpayment would deprive the veteran of the 
basic necessities of life.  As such, the Board is unable to 
conclude that there is undue financial hardship.

In sum, after weighing the facts in light of the principles 
of equity and good conscience, the Board finds that the 
preponderance of the evidence is against entitlement to 
waiver of the recovery of the overpayment of $13, 925.70. 


ORDER

Waiver of the recovery of an overpayment of nonservice-
connected pension in the amount of $13, 925.70 is denied.


REMAND 

In November 2004 at his hearing, the veteran challenged the 
overall amount of his indebtedness, which in the record was 
originally calculated as $15,093.80 and then later as 
$14,688.80.  Excluding the debt of $13, 925.70, resulting 
from an erroneous duplication of benefits, the amount of the 
overpayment due to the veteran's period of incarceration is 
still pending.  

The record shows that the Committee calculated an overpayment 
of $1,168.10 due to the veteran's period of incarceration 
from May 28, 2000, to December 10, 2000 (the amount of the 
originally, calculated debt of $15,093.80 - $13,925.70 = 
$1,168.10).  The Committee also referred to a total 
indebtedness of $14,688.80, which would amount to an 
overpayment of $763.10 
($14,688.80 - $13,925.70 = $763.10). 




The discrepancy can not be reconciled on the evidence of 
record. 

Moreover, when an individual to whom pension was being paid 
and who was imprisoned as the result of conviction of a 
felony or misdemeanor, pension payments will be discontinued 
effective on the 61st day of imprisonment following 
conviction.  38 C.F.R. § 3.666.

The record shows that the veteran was arrested on March 28, 
2000, and was in custody when he was convicted on July 31, 
2000, of felony driving under the influence.  Under 38 C.F.R. 
§ 3.666, the pension payments should have be discontinued 
effective on the 61st day of imprisonment following 
conviction on July 31, 2000, not on May 28, 2000, which was 
the 61st day following his arrest, but not conviction. 

As the RO has not yet issued a statement of the case on 
amount of the overpayment due to the veteran's period of 
incarceration, the Board is required to remand that part of 
the appeal.  Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the question of the amount of the overpayment 
due to the veteran's period of incarceration is REMANDED for 
the following action. 

1. Recalculate the amount of the 
overpayment due to the veteran's period 
of incarceration, starting with the 
conviction of July 31, 2000, and ending 
December 10, 2000. 

2. After the development has been 
completed, furnished the veteran a 
statement of the case.  In order to 
perfect an appeal of the amount of the 
overpayment due to the period of 
incarceration, the veteran must timely 
file a substantive appeal. 




The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


